AMERICAN INDEPENDENCE FUNDS TRUST INTERMEDIATE BOND FUND (The Fund") PROSPECTUS SUPPLEMENT DATED AUGUST 25, 2 DATED MARCH 1, 2009 Effective as of the close of business on August 25, 2009 Class C share of the fund will be Other share classes of the funds will continue to be made available to all current and eligible prospective investors. You should read this Supplement in conjunction with the Prospectus and retain it for future reference. AMERICAN INDEPENDENCE FUNDS TRUST INTERNATIONAL BOND FUND (The Fund") PROSPECTUS SUPPLEMENT DATED AUGUST 25, 2 DATED MARCH 1, 2009 Effective as of the close of business on August 25, 2009 Class C share of the fund will be closed. Other share classes of the funds will continue to be made available to all current and eligible prospective investors. You should read this Supplement in conjunction with the Prospectus and retain it for future reference.
